AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                         Page l of 1    7__
                                                                                                                                                                             .,,


                                                              UNITED STATES DISTRICT COURT
                                                                                  SOUTHERN DISTRJCT OF CALIFORNIA

                                     United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                                  V,                                   (For Offenses Committed On or After November I, 1987)


                             Eliberto Maldonado-Rodriguez                                              CaseNumber: 3:19-mj-24168

                                                                                                       William R'
                                                                                                       Defendant's Attar ey


REGISTRATION NO. 90835298
                                                                                                                                    FILED
THE DEFENDANT:                                                                            nr:T I 5 2019
 ~ pleaded guilty to count(s) _l_of_C_om-'-p_la_in_t_ _ _ _ _ _ _ _ _ _+---~·-;;:i·-"*-"+.1'~-·,,,...er-r......,.""'=-+-
 • was found guilty to count(s)                                            !~UTHERN D:si·R,tr'~F·                   ,A                              ~l~L~~~';t..
   after a plea of not guilty.                                                                              DEPUTY
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                                           Nature of Offense                                                              Count Number(s)
8:1325                                                    ILLEGAL ENTRY (Misdemeanor)                                                    1
 •             The defendant has been found not guilty on count(s)
                                                -------------------
 •             Count(s)
                                 -----------~------
                                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                        \. ,/
                                                    /•:           TIME SERVED                       D _ _ _ _ _ _ _ _ _ _ days

     ~
     Assessment: $10 WAIVED ~ Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportatiorLor remgval. ..· 1 j\/1 n 1 ; t"/ l,f 1•1 ..- V 1 'J<' 5
·D'                                                                                   11
     Cow:t retqrµJnends defendant be deported/removed with relative, \USC '../ /..ll if/ n        charged in case '•
 \C!\VlJd,1\VL)                                                        .                                 ·

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United §tatesAttorney of any material change in the defendant's economic circumstances.
                   /             '

               (                     \·••"" ...               '
           I                / '
                          II ! /
                                                           /I
                                                          ' ~                                        Tuesday, October 15, 2019
                                                         i'j\ r,
                                                              /";
           <

                                                                                                     Date of Imposition of Sentence
      li               ~·; ;,1r1
                            1,)·         1·{



     !,                i,.:t.rf·I{
         ' J / 1 }i I\_\('. ::
 I
 I
 l
 .

 \
     '   l)'\1 - \ I I I Il1 I;
lece1ved I_\ ,;,.' " l I I .!
                       D\JSM
                         \   ,
                             I
                                                  \\/    I ,/
                                                  \/'""'' .
                                                                       I /
                                                                       \ ~,,,,i
                                                                                                     16LAAAYM            KURREN
                                                                                                     UNITED STATES MAGISTRATE JUDGE
 '\

Clerk's Office Copy                                                                                                                               3:19-mj-24168
